OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                  AUSTIN




!:on.   5.   B. Fwohir,soa
coufityXudltor
Powis CouAtp
?JOdiOA,%UEm

                                   OpinloA NO. O-7336
                                                          A




               Toterlettea date4   Baa




                                           Tosea Ranger forass    and tha
                                           ji.triw0ti0nand 00tm0i     0r
                                          department of the Stata    nor-
                                          that Sire6 aa6 provided by the
                                          ation bill, 8. 3. 317, ah. 378,

                       on or thu lorsgol~ bill tll~~olosss     appmprl-
                        t of ?ublio    ‘hi&y   for the bimalum    ending
                       1~~~al~rlsrr  and, In addition, aontalnlng ap-
                        the mein or haadpuartom dlvlrlon at the
bepartrrrent,limluding the Toran Ruqora,      cr~uthorimdtar travel an6
tranaportetion oxpmuwa , aatolPobllammlntenanoe, portago, ~upplles,
contingent, etc., rfd any other AbOW8~ry       aepal%lmnt oxp*Ases, in-
oludlng equSpmant. tikewi8a,,   amounta (~$8appmprlated for the Texas
H~RI~.NBS?etrol ?lvlslon for aslarlts     and subatantlally the mum auth-
orlzei: eqmnsea.